Case: 21-40729     Document: 00516373341         Page: 1     Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 28, 2022
                                  No. 21-40729                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Alberto Garcia-Gloria,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:21-CR-812-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Luis Alberto Garcia-Gloria was sentenced to 168 months of
   imprisonment after pleading guilty to conspiracy to possess with intent to
   distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
   (b)(1)(A), and 846. On appeal, he contends that the district court clearly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40729      Document: 00516373341            Page: 2    Date Filed: 06/28/2022




                                      No. 21-40729


   erred in determining that he was not entitled to a minor or minimal
   participant reduction under U.S.S.G. § 3B1.2.
          The determination whether a defendant is entitled to a mitigating role
   adjustment under § 3B1.2 is a factual determination that we review for clear
   error. United States v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016).
   There is no clear error if a factual finding is plausible in light of the record as
   a whole. United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016). A
   defendant is entitled to a mitigating role adjustment only if he shows by a
   preponderance of the evidence: “(1) the culpability of the average participant
   in the criminal activity; and (2) that [he] was substantially less culpable than
   that participant.” Id. at 613 (footnote omitted).
          While Garcia-Gloria contends that he played a minor or minimal role
   in the conspiracy, a defendant is not entitled to a mitigating role reduction
   merely because he was responsible for only transporting drugs. See id. at 612.
   The district court found that Garcia-Gloria was at least an average participant
   based on statements from a co-conspirator indicating that Garcia-Gloria
   delivered speaker boxes containing drugs on multiple occasions. Because the
   determination that he was at least an average participant in the conspiracy is
   plausible in light of the record as a whole, the district court did not clearly err
   in determining that Garcia-Gloria failed to establish that he was entitled to a
   minor or minimal participant reduction under § 3B1.2. See id.
          Accordingly, the judgment of the district is AFFIRMED.




                                           2